SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

799
CAF 14-00688
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF DELSENIOR STRACHAN,
PETITIONER-APPELLANT,

                     V                               MEMORANDUM AND ORDER

LINDA GILLIAM, RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR PETITIONER-APPELLANT.

PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-RESPONDENT.

SARA E. ROOK, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Monroe County (Patricia
E. Gallaher, J.), entered July 19, 2013 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition for a
modification of an order of visitation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In appeal Nos. 1 and 2, petitioner mother appeals
from orders that dismissed her petitions seeking to modify a prior
order of visitation. Contrary to the mother’s contention in both
appeals, we conclude that Family Court did not abuse its discretion in
sua sponte dismissing the petitions without conducting a hearing. “A
hearing is not automatically required whenever a parent seeks
modification of a custody [or visitation] order . . . and, here, the
mother failed to make a sufficient evidentiary showing of a change in
circumstances to require a hearing” (Matter of Consilio v Terrigino,
114 AD3d 1248, 1248 [internal quotation marks omitted]; see Matter of
Sierak v Staring, 124 AD3d 1397, 1398).




Entered:   June 19, 2015                           Frances E. Cafarell
                                                   Clerk of the Court